Citation Nr: 0818474	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  05-14 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II, as a result of herbicide exposure.

2.  Entitlement to service connection for defective vision to 
include as secondary to service-connected disability.

3.  Entitlement to service connection for hypertension to 
include as secondary to service-connected disability.

4.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities to include as 
secondary to service-connected disability.

5.  Entitlement to service connection for erectile 
dysfunction to include as secondary to service-connected 
disability.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
December 1975.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in January 2008.  This matter was 
originally on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded for additional evidentiary 
development.  The veteran is currently receiving disability 
benefits from the Social Security Administration (SSA).  The 
conditions upon which such benefits were awarded is not 
evident from the record, but a December 2005 PTSD consult 
note indicated that the veteran was unemployed since May 
2003, that he was receiving SSA disability, and that he had 
to quit working due to diabetic neuropathy and visual 
impairment.  VA is required to obtain evidence from the SSA, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight.  See Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's medical and 
adjudication records from the SSA. All 
efforts to obtain these records should be 
fully documented, and the SSA should 
provide a negative response if records 
are not available.
 
2.  Then the case should be reviewed on 
the basis of any additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



